The opinion of the court was delivered,
by Thompson, C. J.
It has always been a matter of difficulty to determine judicially, the precise point at which pecuniary accountability for the consequences of wrongful or injurious acts, is to cease. No rule has been sufficiently defined and general as to control in all cases. Yet there is a principle applicable to most cases of injury which amounts to a limitation. It is embodied in the common law maxim, causa próxima non remota spectatur— the immediate and' not the remote cause is to be considered. Pars, on Cont., Vol. III., p. 198, illustrates the rule aptly by the supposititious case of debtor and creditor, as follows: “ A creditor’s debtor has failed to meet his engagements to pay him a sum of money, by reason of which, the creditor has failed to meet his engagement, and the latter is thrown into bankruptcy and ruined. The result is plainly traceable to the failure of the former to pay as he agreed. Yet the law only requires him to pay his debt with interest. He is not held for consequences which he had no direct hand in producing and no reason to expect. The immediate cause of the creditor’s bankruptcy, was his failure to pay his own debt. The cause of that cause was the failure of the debtor to pay him, but this was a remote cause, being thrown back by the interposition of the proximate cause, the non-payment by the creditor of his own debt.” This, I regard, as a fair illustration of what is meant in the maxim, by the words upróxima” and remota.” See also notes, same volume, p. 180.
In Harrison v. Berkley, 1 Strobh. (S. C. Rep.) 548, Wardlaw, J., indulges in some reflections on this point worth referring to in *365this connection. “Every incident,” says he, “will, when carefully-examined, be found to be the result of combined causes; to be itself one of various causes, which produces other events. Accident or design may disturb the ordinary action of causes. It is easy to imagine some acts of trivial misconduct or slight negligence, which shall do no direct harm, but sets in motion some second agent that shall move a third, and so on until the most disastrous consequences shall ensue. The first wrongdoer, unfortunate, rather than seriously blameable, cannot be made answerable for all these consequences.”
i It is certain, that in almost every considerable disaster the result of human agency and dereliction of duty, a train of consequences generally ensue, and so ramify, as more or less to affect the whole community. Indemnity cannot reach all these results, although parties suffer who are innocent of blame. This is one of the vicissitudes of organized society. Every one in it takes the risk of these vicissitudes. - Wilfulness itself cannot be reached by the civil arm of the law for all the consequences of consequences, and some sufferers, necessarily remain without compensation. The case of Scott v. Shepherd, 2 Wm. Blac. R. 893, the case of the squib, is sometimes cited as extending the principle of the maxim, but it is not so. The doctrine of proximate and remote causes was really not discussed in that case. One threw a squib in a market-place amongst the crowd. It fell on the stall of one who immediately cast it off to prevent it exploding there, and it struck a third person and exploded, putting out his eye. The question was, whether the defendant could be made answerable in the form of action adopted, which was trespass. De Grey, C. J., held, that the first thrower, the defendant, was answerable, for that in fact the squib did the injury by the first impulse. In this way the action of trespass was sustained. It is no authority against the principle suggested. There must be a limit somewhere. Greenl. in Vol. II., § 256, touches the question thus: “ the damages to be recovered must be the natural and proximate consequence of the act complained of.” This is undoubtedly the rule. . The difficulty is in distinguishing what is proximate and what remote. I regard the illustration from Parsons already given, although the wrong supposed arises ex contractu, as clear as any that can be suggested.
It is an occurrence undoubtedly frequent, that by the careless use of matches, houses are set on fire. One adjoining is fired by the first, a third is by the second, and so on, it might be, for the length of a square or more. It is not in our experience that the first owner is liable to answer for all these consequences, and there is a good reason for it. The second and third houses, in the case supposed, were not burned by the direct action of the match, and who knows how many agencies might have contributed to produce the result. Therefore, it would be illogical to hold the match *366chargeable as the cause of what it did not do, and might not have done. The text books, and I think, the authorities agree, that such circumstances define the word “ remota” removed, and not the immediate cause. This is.also Webster’s third definition of the word “remote.” The question which gives force to the objection that the second or third result of the first cause is remote, is put by Parsons, Yol. II., 180, “ did the cause alleged produce its effects without another cause intervening, or was it made to operate only through or by means of this intervening cause?” There might possibly be cases in which the causes of disaster, although seemingly removed from the original cause, are still incapable of distinct separation from it, and the rule suggested might be inapplicable ; but of these when they occur. The maxim, however, is not to be controlled by time or distance, but by the succession of events.
The case in hand is a claim against the defendants under these circumstances, briefly: A warehouse of one Simpson, situate very near the track of the company’s road, was set on fire by sparks emitted from a locomotive engine of the defendants, so negligently placed as to set it on fire. The burning of the warehouse communicated fire to a hotel building situated some 39 feet from the warehouse, which, at the time, was occupied by the plaintiff as tenant, and it was consumed, with its furniture, stock of liquors and provisions, and for this the plaintiff sued and recovered below. Several other disconnected buildings were burned at the same time, but this is in no way involved in this case. No doubt the company'was answerable for the destruction of the warehouse, resulting from the negligence of the company’s servants in the use of the engine. The authority to the company to use steam on their road does not exempt it from liability for injury resulting from the negligent use of it: Lackawanna and Bloomsburg Railroad Co. v. Doak, 2 P. F. Smith 379. The learned judge charged that the defendants were liable to the plaintiff to the extent of his loss, by reason of the burning of the hotel, although by fire communicated from the warehouse, if the latter was set on fire by the negligence of the defendants’ servants, in the manner mentioned. To this charge the defendants excepted, and assign it for error, and this presents the question of this case.
This charge was of course the equivalent of holding, that a recovery for all the consequences of the first act of negligence of the defendants, was in law allowable. We are inclined to think in this there was error, for the reasons already given, and others that will be given. It cannot be denied but that the plaintiff’s property was destroyed, but by a secondary cause, namely, the burning of the warehouse. The sparks from the locomotive did not ignite the hotel. They fired the warehouse and the warehouse fired the hotel. They were the remote cause — the cause of the cause of the *367hotel being burned. As there was an intermediate agent or cause of destruction, between the sparks and the destruction of the hotel, it is obvious that that was the proximate cause of its destruction, and the negligent emission of sparks the remote cause. To hold that the act of negligence which destroyed the warehouse destroyed the hotel, is to disregard the order of sequences entirely, and would hold good if a row of buildings a mile long had been destroyed. ,The cause of destruction of the last, in that case, would be no more remote, within the meaning of the maxim, than that of the first, and yet how many concurring elements of destruction there might be in all of these houses, and no doubt would be, no -one can tell. So to hold, would confound all legitimate ideas of cause and effect, and really expunge from the law the maxim quoted, that teaches accountability for the natural and necessary consequences of a wrongful act, and which should, in reason, be only such that the wrongdoer may be presumed to have known would flow from his act. According to the principle asserted, a ^park from a steamboat on the Delaware might occasion the destruction of a whole square, although it touched but a single separate structure. No one would be likely to have the least idea of such accountability, so as to govern and control his acts accordingly. A railroad terminating in a city might, by the slightest omission on the part of one of its numerous servants, be made to account for squares burned, the consequence of a spai-k communicating to a single building. .Were this the understanding of the extent of liability under such circumstances, it seems to me that there might be more desirable objects to invest capital in, than in the stock of such a railroad. ' But it never has been so understood or adjudged. Lowrie, J., in Morrison v. Davis & Co., 8 Harris 171, illustrates the argument against such liability most strikingly by reference to a well-known fact. In the case he was treating, a horse in a canal-boat team was lame, in consequence of which the boat was behind time in reaching the Juniata river, and in consequence of that was overtaken by a flood in the river which destroyed the boat with its freight. The carrier, the owner of the boat, was charged with being negligent in using a lame horse, the occasion of the delay. In treating of this as only the remote cause of the disaster, the learned judge said : “ There are often very small faults which are the occasion of the most serious and distressing consequences. Thus, a momentary act of carelessness set fire to a little straw, and that set fire to a house, and by an extraordinary concurrence of very dry weather and high winds, with this little fault, one-third of a city (Pittsburg) was destroyed; would it be right that this small act of carelessness should be charged with the whole value of the property consumed ?” The answer would and ought to be, No ; it was but the remote cause of it. Innumerable occasions must *368have occurred in this Commonwealth for asserting liability to the extent and upon the principle claimed here, yet we have not a solitary precedent of the kind in our books. This is worth something as proof against the alleged principle. It was Littleton’s maxim, “that what never was, never ought to be:” 1 Vern. 385.
The question in hand has not been adjudicated in this state, and but seldom discussed in any of the other states; yet we have a case decided in the Court of Appeals of the state of New York, in 1866, which is directly in point in support of the doctrine we have been endeavoring to advance above. It is the case of Ryan v. The New York Central Railroad Co. (8 Tiffany), 35 N. Y. 210. The facts in that case briefly were, that the defendant, by the carelessness of its servants, or through the insufficient condition of one of its locomotive engines, set fire to its own wood-shed with a large quantity of wood therein. The plaintiff’s house, situated some 180 feet from the shed, took fire from the heat and sparks of the burning shed and wood, and was entirely consumed. A number of other houses and buildings were destroyed by the spreading of the fire. The plaintiff brought suit against the company for his loss. On the presentation of these facts at the trial, the circuit judge nonsuited the plaintiff, and at the general term of the Supreme Court of the Fifth District, the judgment was affirmed. The case was then removed to the Court of Appeals, where the judgment was unanimously affirmed in an elaborate and exhaustive opinion by Hunt, J. Every position 'taken by the counsel for the defendant in error here was taken there, and examined and answered fully in the opinion. All the English and American cases supposed to have any bearing on the point in dispute there on the same question we have here, are noticed by him, and the doctrine clearly deduced that the railroad company was not answerable to the plaintiff for the loss of his house being burned by fire communicated by the burning shed. That case is not distinguishable in principle, or in the manner of destruction, from this. It is on all fours with this case.
But it seems to have been thought that The Insurance Co. v. Tweed, 7 Wal. U. S. Rep. 45, conflicts with the above case. I do not think it does, when understood. It was an action on a policy of insurance against fire, in which there was an exception of several matters, viz., invasion, insurrection, military and usurped power, explosion, earthquakes, &c. An explosion took place in a warehouse on the opposite side of the street from the insured property, and scattered fire and burning fragments upon the insured property and destroyed, it. The decision of the Supreme Court was, that the loss was within the exception of loss by fire occasioned by explosion. To me it seems that it would have been rather more rational to have held that the destruction was by fire, per se.. But the court interpreted the terms of the contract of the parties in this way. We must remember that *369there may be a difference between interpreting the obligation of a contract, and defining liability under the law of social duty. Certain it is, the laws are not the same. One does not necessarily rule the other. I may say further, that there is no evidence, in the opinion of Mr. Justice Miller, that he had specially in view the same question, so ably discussed by Mr. Justice Hunt, or if he had, that his investigations extended so far as did those of the last-named judge. He does not even refer to the New York case at all.
The question here involved does not seem to have been definitely determined in England; why, I am at a loss to know. There have been decisions, it is true, imposing liability against the reasons we have expressed above, but in none of them is the question of proximate and remote cause of the injury discussed at all. Such is the case in Piggot v. The Eastern Counties Railroad Co., 54 E. C. L. R. 229, cited by the counsel for the defendant in error; and such is the recent case of Smith v. The London and South-Western Railway Co., Law Rep., March 1870, p. 98. In this case, Bovill, C. J., and Keating, J., affirmed the recovery. Brett, J., dissented. Both these cases were in the Court of Common Pleas. I fin'd no review of the question in the Exchequer Chamber. I regard these cases as passing over the question that was decided in the Court of Appeals in New York, and which is before us now, sub silentio. Hunt, J., expresses, to some extent, my experience, when he says, “I have examined the authorities cited from the Year Books, and have not overlooked the English Statutes on the subject, or the English decisions, extending back for many years. It will not be useful further to refer to the authorities, for it will be impossible to reconcile some of them with the views I have taken.” I entirely agree, that if they shed any light, it is too uncertain and dim to be followed with safety; while, on the other hand, the concurrence of principle, with a just measure of responsibility, we think, is best subserved by the rule we suggest. With every desire to compensate for loss when the loser is not to blame, we know it cannot always be, withput transcending the boundaries of reason, and, of course, of law. 'This we cannot do, and we fear we would be doing it, if we affirmed the judgment in this ease. The limit of responsibility must lie somewhere, and we think we find it in the principle stated. If not found there, it exists nowhere. We have not been referred to any case, in any of the state courts, excepting those noticed, and I have not myself discovered any, which, in the least, militates against the ■foregoing views; we are therefore constrained to follow the result of our conclusions, and reverse the judgment in this case. At present we will not order a venire de novo, but if the plaintiff below and defendant in error desire, we will order it on grounds shown for it, if made in a reasonable time. Judgment reversed.